NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 22-1084
                                       __________

                           UNITED STATES OF AMERICA

                                            v.

                                CHRISTOPHER HURD,
                                                Appellant
                                    __________

                    On Appeal from the United States District Court
                             for the District of Delaware
                       (District Court No. 1-18-cr-00029-001)
                    Honorable Leonard P. Stark, U.S. District Judge
                                     __________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                on November 15, 2022

                Before: AMBRO, KRAUSE, and BIBAS, Circuit Judges

                                (Filed: December 1, 2022)



                                       __________

                                       OPINION*
                                       __________




       *
       This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
KRAUSE, Circuit Judge.

       Appellant Christopher Hurd appeals the denial of his most recent motion for

compassionate release pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A). He

argues the District Court erred by failing to apply the new test for such motions that we

established in United States v. Andrews, 12 F.4th 255 (3d Cir. 2021), and, thus, the case

should be remanded for consideration under the appropriate standard. For the reasons set

forth below, we will affirm the District Court’s order.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       Hurd pleaded guilty to conspiracy to possess with intent to distribute furanyl

fentanyl, in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846. The District Court

sentenced him to 120 months in prison, plus 36 months’ supervised release. After

Congress passed the First Step Act, Hurd filed two motions to reduce his sentence.

       Hurd’s first motion was denied using the four-step test set forth in United States v.

Vurgich, under which Hurd had “(1) to exhaust administrative remedies, . . . (2) to show

extraordinary and compelling circumstances, (3) to show an absence of dangerousness,

and (4) to show that the section 3553(a) factors support a reduced sentence.” United

States v. Vurgich, No. 18-34-RGA, 2020 WL 4335783, at *3 (D. Del. July 28, 2020).

The third step, requiring the absence of dangerousness, was drawn from the policy

statement on compassionate-release motions at Section 1B1.13 of the United States

Sentencing Guidelines. See U.S.S.G. § 1B1.13(2) & cmt. n.1 (U.S. Sent’g Comm’n

2018). The District Court found at that step that Hurd failed to establish that “his release

would not pose a danger” to society. App. II 73. As a result, the Court did not conduct

                                             2
an analysis of the sentencing factors under 18 U.S.C. § 3553(a) to see if they supported

reducing Hurd’s sentence as required at step four. Hurd filed a second, substantially

similar motion for compassionate release, which the District Court again denied, largely

referring back to its analysis of Hurd’s first motion.

       Between when Hurd filed the first and second motions, we decided Andrews,

which changed the focus of the analysis, directing district courts to grant sentence

reductions to eligible applicants if they “find[] that the sentence reduction is

(1) warranted by extraordinary and compelling reasons; (2) consistent with applicable

policy statements issued by the Sentencing Commission; and (3) supported by the

traditional sentencing factors under 18 U.S.C. § 3553(a), to the extent they are

applicable.” 12 F.4th at 258 (citations and internal quotation marks omitted). This made

clear that the policy statement requiring the absence of dangerousness was nonbinding.

See id. at 259. Nevertheless, the District Court rejected Hurd’s second compassionate-

release motion without expressly referencing Andrews or § 3553(a) and stated it was

unconvinced “that Hurd would not pose a danger to society upon release.” App. II 81.

This timely appeal followed.




                                              3
II.    DISCUSSION1

       Hurd contends that the District Court abused its discretion2 by applying Vurgich

and U.S.S.G. § 1B1.13 instead of Andrews and the § 3553(a) factors. We are skeptical

that the District Court erred in that regard, as its second opinion did not cite to Vurgich

and, on the whole, appears to give adequate consideration to the § 3553(a) factors.3 See

United States v. Kibble, 992 F.3d 326, 331–32 (4th Cir. 2021) (finding no abuse of




1
        The District Court had jurisdiction under 18 U.S.C. § 3231, and we have
jurisdiction under 28 U.S.C. § 1291.
2
        We review the District Court’s denial of compassionate release for abuse of
discretion. United States v. Shields, 48 F.4th 183, 189 (3d Cir. 2022). Relying on United
States v. Easter, 975 F.3d 318, 322 (3d Cir. 2020), abrogated in part on other grounds by
Concepcion v. United States, 142 S. Ct. 2389 (2022), Hurd argues that the appropriate
standard of review is de novo. Easter, however, is inapplicable here, because we are not
called upon to review a sentencing-related question of “statutory interpretation (i.e., the
scope of the district court’s legal authority).” Id. Rather, in a case like this, “[w]here a
district court finds a defendant eligible for a sentence modification . . . but [] declines to
reduce the sentence,” abuse of discretion is the appropriate standard of review. Shields,
48 F.4th at 189. Even applying de novo review, however, we would still affirm for the
reasons set forth below.
3
       The other purported errors that Hurd attributes to the District Court to support his
argument also fall flat. First, under Andrews, courts are not precluded from considering
dangerousness, either by looking to § 1B1.13’s policy statements for guidance or as part
of the § 3553(a) sentencing factors. See Andrews, 12 F.4th at 260. Second, there was no
need for the District Court to consult every factor Congress set out in § 3553(a), as it
needed to do so only “to the extent they are applicable.” Id. at 258; see also United
States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006) (requiring district courts only to give
“meaningful consideration” to the factors and disclaiming any requirement that they
“discuss and make findings as to each of the[m]”), abrogated on other grounds by Rita v.
United States, 551 U.S. 338 (2007). Finally, the alignment between the District Court’s
analysis and the § 3553(a) factors confirms that it did not improperly treat § 1B1.13 as a
binding part of the analysis, even if it considered dangerousness as a component of those
factors.

                                              4
discretion where the district court erroneously relied on § 1B1.13 but “considered the

relevant § 3553(a) factors” nonetheless). But even if the Court mistakenly relied on

Vurgich, any error was harmless on this record because the § 3553(a) factors

overwhelmingly weigh against Hurd’s release. See United States v. Murphy, 998 F.3d

549, 560 (3d Cir. 2021) (applying harmless-error analysis to a motion for a reduced

sentence under the First Step Act), as amended (Aug. 4, 2021), abrogated in part on

other grounds by Concepcion, 142 S. Ct. at 2389; see also United States v. Wright, 46

F.4th 938, 946–48 (9th Cir. 2022) (same); United States v. Russell, 994 F.3d 1230, 1240

(11th Cir. 2021) (declining to do the same but assuming that harmless error would be the

proper standard).

       Section 3553(a) requires a district court to “impose a sentence sufficient, but not

greater than necessary” to accord with the factors that Congress listed in the statute.

These include “the history and characteristics of the defendant” and “the need for the

sentence imposed . . . to reflect the seriousness of the offense, to promote respect for the

law, [] to provide just punishment,” and “to protect the public from further crimes of the

defendant.” 18 U.S.C. § 3553(a)(1), (2)(A), (C).

       Here, Hurd has an extensive criminal history going back almost two decades, and

his drug dealing has led to at least one person’s death. In addition, as the District Court

noted, “Hurd [] failed to show his early release would not pose a danger to the

community” and had a “record of ‘hostility towards probation officers and repeated

violations of court-ordered supervision.’” App. II 80–81. Thus, Hurd’s history,

§ 3553(a)(1), the nature of the offense, id., its seriousness, § 3553(a)(2)(A), deterrence,

                                              5
§ 3553(a)(2)(B), and public safety, § 3553(a)(2)(C), all weigh against granting Hurd’s

motion. Any error that the District Court may have committed was therefore harmless.

III.   CONCLUSION

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                            6